                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO


In Re:
         MBF Inspection Services, Inc.

                      Debtor.
                                                                 No. 18-11579-11
                                                                 Chapter 11


         RESPONSE TO THE LIMITED OPPOSITION OF UCC TO EXTENSION


         COMES NOW the Debtor by and through counsel through its counsel Jennie D. Behles

of B.L.F. LLC and as an for its Response to the Limited Opposition to UCC Extension Motion

in Regard to Plan Filing and does state:

         1.    The Exclusivity Extension Motion was filed on October 22, 2018 as Dkt. No. 97;

the Limited Objection is filed on or about November 5, as Dkt. No. 114. The Notice of Deadline

to Object was filed on 10/22/18 Dkt. No. 98 and expired on or about November 13, 2018.

         2.    Near as the Debtor has been able to ascertain, no other objections, limited or

otherwise, have been filed.

         3.     It was not until 11 /30/18 that Reiss, the objecting attorney, was constituted

attorney for the Unsecured Creditors Committee, see Dkt. No. 140, and in fact on that same date

this Court entered an Order, Dkt. No. 129 denying in part and granting in part, the Debtor's

Motion to Remove Certain Members from the UCC effectively speaking, reconstitute the

committee.

         4.     So far as the Debtor can ascertain, through the date of the depositions of the
                                                             th     th
Unsecured Creditors Committee members, which were November 12 and 13 , 2018, the

Unsecured Creditors Committee members had taken no action, one way or another, as to whether

                                               1


Case 18-11579-t11        Doc 150     Filed 12/13/18   Entered 12/13/18 17:08:21 Page 1 of 8
they wished to object or not object to any extension of exclusivity on the part of this Debtor to

file a plan ,see depositions of the three members of the Unsecured Creditors Committee

submitted in evidence at the recent Ganci stay hearing. Only two meetings of the committee had

been held: at one they selected Daniel Reiss's firm on the recommendation of the Ganci counsel

to look into the Debtor's finances and at the other, they listened to a person from the U.S.

Trustee's office read their duties to them.

        5.     Debtor's counsel, on behalf of Debtor, can hardly contact members of this

committee. First, the notice appointing them scheduled them all in care of the Ganci federal

court lawyer who is the adversary of MBF in the United States District Court proceeding with

the stay motion pending, so it would violate the code of professional responsibility for Debtor's

counsel to speak with these people and conversations with their counsel got no further than to

say they wanted the stay lifted to litigate the Hughes case ruling in Ohio, and nothing further

would be discussed until that matter had been resolved.

        6.      Furthermore, making any attempts to force that matter could be considered

retaliation under the FLSA and it would not be wise for the Debtor directly or through counsel to

violate the FLSA in that regard and engage in any behavior which might be seen as retaliatory,

such as trying to extend the time in which their claim gets paid. At any rate, these committee

members arranged it so that they could be contacted in no other way than through their United

States District Court counsel. Hence, neither counsel for the Debtor are in a very good position

with the members of this committee who had only tentative counsel.

        7.      Indeed the Debtor has done everything it can here at every tum to try to resolve

issues and get a plan filed in this case and it even did so in the face of the Ganci creditors who

took immediate and total control of the Unsecured Creditors Committee and have tried to stop



                                                2


Case 18-11579-t11        Doc 150      Filed 12/13/18   Entered 12/13/18 17:08:21 Page 2 of 8
everything in this case so that they could return to the state' s District Court for the Southern

District of Ohio and litigate the amount of their claim and initially collect that claim.

       8.      They appeared to change their position they were taking once this court made

certain statements on the record about how seldom it would allow such a thing during the hearing

on objections to the composition of the committee, and to the employment of its counsel so that

the stay motion proceeded only on a modification having to do with determining the amount and

admission that this court would eventually, no matter what, have to allow the claim.

        9.     It was not the position of this Debtor to brief this issue when it filed the motion

seeking an extension because often there is no objection, and a lot of fees can be saved without

filing a brief and if the matter needs to be addressed in briefing, it could be so addressed before

or at the time of a final hearing. As to the court's decision in Shamirzadi, this case and Chalmers

have nothing in common with that case which had gone on for three years - the court had given

the Debtor every chance to pay her creditors and what happened was absolutely nothing, nor had

the Debtor liquidated and accounted for her assets. The court found that she, the Debtor, had not

been carried her burden on any of the factors set forth in the case McCann v. Holder. This is in

many ways a case very similar to that found in. In Re Henry Mayo Newhall Memorial Hospital,

282 BR 444, that went to the back in the Ninth Circuit 2002 because basically only the Debtor

could really propose a plan here; that is pretty much similar to this case the court in this case

went on to say that in such a situation and it is a fact specific question that calls for a fact specific

exercise of judgment about which seasoned judges may differ, but they found the cause did exist

where a Chapter 11 Debtor alone could propose the plan, and where the extension was a first

extension in a complicated case which should not have been pending for as long, considering its

relative size and complexity and in which the Debtor did not appear to be proceeding in bad



                                                    3


Case 18-11579-t11         Doc 150      Filed 12/13/18      Entered 12/13/18 17:08:21 Page 3 of 8
faith, had good operating revenues, even improving revenues, and making satisfactory progress

in dealing with its creditors.

        10.     Mr. Reiss should certainly be familiar with this case because he was involved in

it and represented the Unsecured Creditors Committee. Quite frankly, it seemed a case more in

his favor because there the hospital was losing money and a substantial amount of money, was

just not the case here, but it was a complex case and had not been pending long - they had a

dispute to resolve with one particular group of doctors that would improve their ability to

operate. They hit a challenge from some particular claims and they were beginning to make

some progress and the revenues were beginning to improve or at least maintain. Once again, Mr.

Reiss contended there, as he does here, that the hospital was not forthcoming about the intended

terms of the plan and he went even further by saying that his creditors wanted to propose a

competing plan because of the nonprofit status of the hospital. The hospital argued that in fact

committee's efforts would disrupt their own and in fact only they could preserve the nonprofit

status and the fundraising status in the hospital.

        11.     Here, because the Debtor has basically a service business which is so tied to its

management's operational skills, that if they simply give up the ship and stop operating the

business because this just becomes too difficult to deal with warring creditors, this case will

simply be over. New counsel for the committee has not even had a chance to get itself properly

constituted, but believes that the Debtor should be conducting negotiations with the committee

with whom it cannot even speak with that threat of sanction - this is simply ridiculous.

         12.    The FLSA statute has retaliation provisions; these members were not even listed

as members of the committee directly but through their contested case counsel. The precedent

in Henry Mayo Newhall is against this, and begins this objection. In looking at the Dow Corning



                                                     4


Case 18-11579-t11         Doc 150     Filed 12/13/18     Entered 12/13/18 17:08:21 Page 4 of 8
factors, the case from which that case and this, really makes it is clear that the Debtor should

have its opportunity; the Debtor has produced a draft plan and disclosure statement as an exhibit

in the stay proceeding and is now trying to flush out those exhibits and get its experts in order

because no sooner had the stay proceeding ended.

       13.     Mr. Reiss himself contacted the Debtor's counsel and wants to know what the

accountants and the economists are going to back up in those various exhibits so he can attempt

to pick them apart. Counsel was in the process of lining them up, and counsel has already filed

and noticed proceeding to hire accountants and is considering the employment of a business

economist to deal with some of these more difficult forward projections because clearly what

seems simple in testimony, i.e., management, becomes to aged or ill to carry on the business and

will fold . Having no hard assets is likely to have little or no liquidation value, and should be

subject to great contest. Quite frankly, once these claims are filed the Debtor, if necessary, will

file claims estimation proceedings as necessary to see that this plan moves along.

       14.     Right now, the Debtor is guessing at what the Debtor believes will be the amount

of filed claims. It seems very strange, though it is perhaps the fault of substantial solicitation by

lawyers, that out of 1,100 people that were solicited in the Ganci federal court suit, only 70

initially decided to participate in the FLSA suit, 80 or so in the state law claims. The Debtor

cannot count on those numbers carrying through the balance of the claimant.

        15.    In looking at Dow Corning, the court says that the burden to carry exclusivity gets

heavier with each extension. This is the first extension in the difficult and complicated case that

had been mired with litigation over these Ganci claimants who are insistent on a stay

modification on unsecured claims, which is very unusual in a Chapter 11.




                                                  5

Case 18-11579-t11        Doc 150     Filed 12/13/18     Entered 12/13/18 17:08:21 Page 5 of 8
        16.    The passage of time is not alone reason to terminate exclusivity. The court needs

to consider the size and complexity of the case, which for this jurisdiction is a large and complex

case. The necessity of sufficient time to permit the Debtor to negotiate a plan and provide

adequate information has been absolutely impossible because of the Ganci stay litigation. There

was no negotiating with the stay litigation going on, as the testimony will show the existence of

good-faith progress toward reorganization of these Debtors, and the testimony has shown that all

hearings have tried everything they can to try to make sure that claimants are paid. They could

have shut the doors down and walked away, but they have not done that.

        17.    This evidence is in the extreme good-faith toward reorganization, recognizing

the fact that these Debtors are carrying on and paying bills as they become due, and counselling

with skilled lawyers to try to determine what to do with ongoing wage and hour questions; and

whether a viable plan can be filed. There is no doubt that anybody would deny that there is a

possibility to do that whether or not the Debtor has been attempting to make progress. It would

be hard to deny that, though it is certainly difficult to deny that the Debtor has had a difficult

time making any progress with the Ganci creditors until the stay issue has been resolved.

        18.    The time which has elapsed in the case is very little, and whether it is seeking this

extension to pressure creditors into giving into the Debtor's demands to reorganize simply is not

a factor here and whether there is any unresolved contingency (that is really not the case) the

only unresolved contingency that really exists here is how the stay motion really will go when in

a way that is not even unresolved in the sense that once the claims are filed, a claims estimation

proceeding could be filed regardless under 11 USC Section 502(C), and though the expense and

the work multiplies, a plan could be confirmed even if another three (3) years were spent

litigating this matter in the Southern District of Ohio.



                                                  6


Case 18-11579-t11        Doc 150      Filed 12/13/18       Entered 12/13/18 17:08:21 Page 6 of 8
       19.     Mr. Reiss has not demonstrated anything about these factors either on behalf of

the committee nor has he demonstrated that he has the support of the committee in making this

objection.

       WHEREFORE the Debtor moves this Court for an Order denying this objection and for

such other and further relief as the Court be deemed in the premises.

                                                     Respectfully submitted,

                                                     B.L.F., LLC

                                                     By: s/ Jennie D. Behles
                                                        Jennie Deden Behles
                                                        P.O. Box 7070
                                                        Albuquerque, NM 87194-7070
                                                        (505) 242-7004, (505) 242-7066 fax


                             CERTIFICATE OF SERVICE

     I certify that I sent a true and correct copy of the foregoing to the parties listed below on
December 13 1\ 2018 through the Court' s electronic noticing system, the CM/ECF SYSTEM.

Leonard Martinez-Metzgar
United States Trustee
P.O. Box 608
Albuquerque, NM 87103
Email: leonard.martinez-metzgarusdoj. gov

Daniel Harris Reiss
Levene Neale. et al LLP
10250 Constellation Blvd #1700
Los Angeles, CA 90067
Phone Number: (310) 229-1234
Fax Number: (310) 229-1244
Email: dhr@lnbyb.com

Matthew C. Helland
NICHOLS KASTER, PLLP
235 Montgomery Street, Suite 810
San Francisco, CA 94104
Telephone: 415-277-7235
Facsimile: 415-277-7238
Email: helland@nka.com
                                                 7

Case 18-11579-t11       Doc 150     Filed 12/13/18     Entered 12/13/18 17:08:21 Page 7 of 8
Louis Puccini Jr.
Robert D. Gorman P.A.
P.O. Box 25164
Albuquerque, NM 87125-0164
Email: louis@rdgormanlaw.com


By:   s/ filed electronically
      Jennie Deden Behl es




                                            8


Case 18-11579-t11       Doc 150   Filed 12/13/18   Entered 12/13/18 17:08:21 Page 8 of 8
